United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

     ___________

     No. 96-2585
     ___________

Nursing Home Consultants, Inc.,    *
                                   *
           Plaintiff-Appellant,    *
                                   *
     v.                            *
                                   *
Quantum Health Services, Inc.;     *
Wendell Davis; Armstrong Health    *
Care, Inc.; Global Healthcare,     *
Inc.; Continental Health Care,     *
Inc.; Pennsylvania Health Care     *
Marketing, Inc.,                   *
                                   *
           Defendants-Appellees,   *
                                   *   Appeal and Cross-Appeal
Quantum Health Services, Inc.,     *   from the United States
                                   *   District Court for the
     Counter-claimant-Appellee,    *   Eastern District of Arkansas.
                                   *
     v.                            *        [TO BE UNPUBLISHED]
                                   *
Nursing Home Consultants, Inc.,    *
                                   *
     Cross Defendant-Appellant,    *
                                   *
Samuel Lamey; Jerry Berry,         *
                                   *
     Third Party Plaintiffs,       *
                                   *
     v.                            *
                                   *
Wendell Davis; Bobby Hargis;       *
Pennsylvania Health Care           *
Marketing, Inc.; Armstrong         *
Health Care, Inc.; Continental     *
Health Care, Inc.; Global          *
Healthcare, Inc.; Healthcare       *
Network, Inc.,                     *
                                   *
     Third Party Defendants,       *
                                   *
Samuel Lamey, on his behalf and    *
derivatively on behalf of          *
Quantum Health Services, Inc.;     *
Jerry Berry, on his behalf and     *
derivatively on behalf of          *
Quantum Health Services, Inc.,     *
                                   *
           Counter Claimants,      *
                                   *
     v.                            *
                                   *
Quantum Health Services, Inc.,     *
                                   *
           Counter Defendant,      *
                                   *
Bobby Hargis;                      *
                                   *
     Third Party Plaintiff-        *
     Appellee,                     *
                                   *
Jeral Howard,                      *
                                   *
     Third Party Defendant,        *
                                   *
Nursing Home Consultants, Inc.,    *
                                   *
     Third Party Defendant-        *
     Appellant,                    *
                                   *
Physicians Business Systems,       *
Inc.; Creative Environment,        *
Inc.;                              *
                                   *
     Third Party Defendants,       *
                                   *
Bobby Hargis,                      *
                                   *
     Counter Claimant-Appellee,    *
                                   *
Wendell Davis,                     *
                                   *
           Counter Claimant,       *
                                   *
Samuel Lamey; Jerry Berry,         *
                                   *
           Counter Defendants,     *
                                   *




                                  -2-
Quantum Health Services, Inc.,     *
                                   *
     Third Party Plaintiff,        *
                                   *
     v.                            *
                                   *
Samuel Lamey,                      *
                                   *
     Third Party Defendant,        *
                                   *
Wendell Davis,                     *
                                   *
           Cross Claimant,         *
                                   *
     v.                            *
                                   *
Samuel Lamey,                      *
                                   *
           Cross Defendant,        *
                                   *
Armstrong Health Care, Inc.,       *
                                   *
     Cross Claimant-Appellee,      *
                                   *
     v.                            *
                                   *
Jeral Howard,                      *
                                   *
           Cross Defendant,        *
                                   *
Nursing Home Consultants, Inc.,    *
                                   *
     Cross Defendant-Appellant,    *
                                   *
Armstrong Health Care, Inc.,       *
                                   *
           Counter Claimant,       *
                                   *
     v.                            *
                                   *
Samuel Lamey; Jerry Berry,         *
                                   *
           Counter Defendant,      *
                                   *
Armstrong Health Care, Inc.,       *
                                   *
           Cross Claimants,        *
                                   *




                                  -3-
     v.                            *
                                   *
Samuel Lamey,                      *
                                   *
           Cross Defendant,        *
                                   *
Armstrong Health Care, Inc.,       *
                                   *
     Counter Claimant-Appellee,    *
                                   *
     v.                            *
                                   *
Nursing Home Consultants, Inc.,    *
                                   *
           Counter Defendant-      *
           Appellant.              *
                                   *
--------------------               *
                                   *
Quantum Health Services, Inc.,     *
                                   *
           Plaintiff,              *
                                   *
     v.                            *
                                   *
Samuel Lamey; Jerry Berry;         *
National Claims Management;        *
Nursing Home Consultants, Inc.;    *
Creative Environment, Inc.;        *
Physicians Business Systems,       *
Inc.; Jeral Howard,                *
                                   *
           Defendants,             *
                                   *
Samuel Lamey; Jerry Berry,         *
                                   *
           Counter Claimant,       *
                                   *
     v.                            *
                                   *
Quantum Health Services, Inc.,     *
                                   *
           Counter Defendant,      *
                                   *
First Commercial Bank,             *
                                   *
           Garnishee.              *




                                  -4-
     ___________

      No. 96-2796
      ___________
Nursing Home Consultants, Inc.,       *
                                      *
           Plaintiff-Appellee,        *
                                      *
     v.                               *
                                      *
Quantum Health Services, Inc.;        *
Wendell Davis; Armstrong Health       *
Care, Inc.,                           *
                                      *
           Defendants-Appellants,*
                                      *
Global Healthcare, Inc.;              *
Continental Health Care, Inc.;        *
Pennsylvania Health Care              *
Marketing, Inc.,                      *
                                      *
           Defendants,                *
                                      *
Quantum Health Services, Inc.,        *
                                      *
     Counter Claimant-Appellant,*
                                      *
     v.                               *
                                      *
Nursing Home Consultants, Inc.,       *
                                      *
     Counter Defendant-Appellee,*
                                      *
Samuel Lamey,                         *
                                      *
     Third Party Plaintiff-           *
     Appellee,                        *
                                      *
Jerry Berry,                          *
                                      *
     Third Party Plaintiff,           *
                                      *
     v.                               *
                                      *
Wendell Davis; Bobby Hargis,          *
                                      *
     Third Party Defendants-          *
     Appellants,                      *




                                     -5-
                                   *
Pennsylvania Health Care           *
Marketing, Inc.,                   *
                                   *
     Third Party Defendant,        *
                                   *
Armstrong Health Care, Inc.,       *
                                   *
     Third Party Defendant-        *
     Appellant,                    *
                                   *
Continental Health Care, Inc.;     *
Global Healthcare, Inc.;           *
Healthcare Network, Inc.,          *
                                   *
     Third Party Defendants,       *
                                   *
Samuel Lamey, on his behalf and    *
derivatively on behalf of          *
Quantum Health Services, Inc.,     *
                                   *
     Counter Claimant-Appellee,    *
                                   *
Jerry Berry, on his behalf and     *
derivatively on behalf of          *
Quantum Health Services, Inc.,     *
                                   *
           Counter Claimant,       *
                                   *
     v.                            *
                                   *
Quantum Health Services, Inc.,     *
                                   *
           Counter Defendant-      *
           Appellant,              *
                                   *
Bobby Hargis,                      *
                                   *
     Third Party Plaintiff-        *
     Appellant,                    *
                                   *
     v.                            *
                                   *
Jeral Howard; Nursing Home         *
Consultants, Inc.,                 *
      Third Party Defendants-      *
      Appellees,                   *
                                   *




                                  -6-
Physicians Business Systems,         *
Inc.; Creative Environment,          *
Inc.,                                *
                                     *
     Third Party Defendants,         *
                                     *
Bobby Hargis,                        *
                                     *
     Counter Claimant-Appellant,*
                                     *
Wendell Davis,                       *
                                     *
     Counter Claimant-Appellant,*
                                     *
     v.                              *
                                     *
Samuel Lamey,                        *
                                     *
     Counter Defendant-Appellee,*
                                     *
Jerry Berry,                         *
                                     *
           Counter Defendant,        *
                                     *
Quantum Health Services, Inc.,       *
                                     *
     Third Party Plaintiff-          *
     Appellant,                      *
                                     *
     v.                              *
                                     *
Samuel Lamey,                        *
                                     *
     Third Party Defendant-          *
     Appellee,                       *
                                     *
Wendell Davis,                       *
                                     *
     Cross Claimant-Appellant,       *
                                     *
      v.                             *
Samuel Lamey,                        *
                                     *
     Counter Defendant-Appellee,*
                                     *
Armstrong Health Care, Inc.,         *
                                     *
     Cross Claimant-Appellant,       *




                                    -7-
                                     *
     v.                              *
                                     *
Jeral Howard; Nursing Home           *
Consultants, Inc.,                   *
                                     *
     Cross Defendant-Appellees,      *
                                     *
Armstrong Health Care, Inc.,         *
                                     *
     Counter Claimant-Appellant,*
                                     *
     v.                              *
                                     *
Samuel Lamey,                        *
                                     *
     Counter Defendant-Appellee,*
                                     *
Jerry Berry,                         *
                                     *
           Counter Defendant,        *
                                     *
Armstrong Health Care, Inc.,         *
                                     *
     Cross Claimants-Appellant,      *
                                     *
     v.                              *
                                     *
Samuel Lamey,                        *
                                     *
     Cross Defendant-Appellee,       *
                                     *
Armstrong Health Care, Inc.,         *
                                     *
     Counter Claimant-Appellant,*
                                     *
     v.                              *
                                     *
Nursing Home Consultants, Inc.,      *
                                     *
     Counter Defendant-Appellee.*
                                     *
------------------                   *
Quantum Health Services, Inc.,       *
                                     *
           Plaintiff-Appellant,      *
                                     *
     v.                              *




                                    -8-
                                     *
Samuel Lamey,                        *
                                     *
            Defendant-Appellee,      *
                                     *
Jerry Berry; National Claims         *
Management,                          *
                                     *
            Defendants,              *
                                     *
Nursing Home Consultants, Inc.,      *
                                     *
            Defendant-Appellee,      *
                                     *
Creative Environment, Inc.;          *
Physicians Business Systems,         *
Inc.,                                *
                                     *
            Defendants,              *
                                     *
Jeral Howard,                        *
                                     *
            Defendant-Appellee,      *
                                     *
Samuel Lamey,                        *
                                     *
      Counter Claimant-Appellee,     *
                                     *
Jerry Berry,                         *
                                     *
            Counter Claimant,        *
                                     *
      v.                             *
                                     *
Quantum Health Services, Inc.,       *
                                     *
            Counter Defendant-       *
            Appellant,               *
                                     *
First Commercial Bank,               *
                                     *
            Garnishee.               *
                                ___________

                   Submitted:   April 17, 1997

                       Filed:   May 8, 1997
                                ___________




                                   -9-
Before LOKEN, MAGILL, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     The plaintiff, Nursing Home Consultants, Inc. (NHC), appeals from the
district court’s1 grant of summary judgment to defendants Quantum Health
Services,   Inc.   (Quantum),   Pennsylvania   Health   Care   Marketing,   Inc.,
Armstrong Health Care, Inc. (Armstrong), Continental Health Care, Inc.,
Global Healthcare, Inc., and Wendell Davis.     Quantum, Armstrong, and Davis
also bring a protective cross appeal from the district court’s dismissal
of their counterclaims against NHC, Jeral Howard, and Samuel Lamey.         Having
reviewed the record and the parties’ briefs on appeal, we conclude that the
district court properly granted summary judgment to the defendants and
properly dismissed the defendants’ counterclaims.       Accordingly, we affirm.
See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The Honorable Garnett Thomas Eisele, United States District
Judge for the Eastern District of Arkansas.

                                     -10-